Proceeding pursuant to article 78 of the CPLR to annul respondent’s determination, dated January 9, 1968, which suspended the petitioner’s restaurant liquor license for 10 days and made demand upon petitioner’s $1,000 bond. Determination confirmed and proceeding dismissed on the merits, with costs. Respondent could not disregard the determination of the Criminal Court of the City of New York ordering the suppression of certain physical evidence of gambling activities. Such items could not be admitted into evidence in the hearing before respondent (Matter of Finn’s Liq. Shop v. State Liq. Auth., 24 N Y 2d 647, 662). We are of the opinion, however, that even with the exclusion of the suppressed evidence the proof of petitioner’s culpability as charged amounted to substantial evidence, sufficient to support the determination (cf. Matter of Southside Rest. v. State Liq. Auth., 34 A D 2d 565). Christ, P. J., Rabin, Hopkins, Munder and Brennan, JJ., concur.